NOTICE OF ALLOWANCE
Status of Claims
Claims 1 and 20 were amended in 12/24/2021 Applicant’s Response.
Claim 20 is currently further amended by Examiner’s Amendment below.
Claims 6, 16, 24, and 31-122 have been canceled.
Claims 1-5, 7-15, 17-23, and 25-30 are currently pending and allowable as set forth below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Han Saem Hong on 12/20/2021.

In the Claims:

20. (Currently Amended) A non-transitory computer-readable medium storing computer-executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations, the operations comprising: 
displaying, to a user, a user interface that includes selectors for inputting product information, wherein 
the product information defines, at least in part, a user-defined profile,

 each of the sliders is associated with incremental adjustments to shapes and/or colors of one or more corresponding visual indicators; and 
in response to the user interacting with at least one of the selectors, 
determining a cannabis product based, at least in part, on the inputted product information,
determining the one or more corresponding visual indicators including one or more shapes each having a quantity of angled corners, a magnitude of one or more angles, and/or a degree of an edge curvature that correspond to the inputted product information according to one or more thresholds and/or one or more conversion mechanisms, and
generating in real-time a visual representation of the determined cannabis product for displaying on a device, the displayed visual representation including
a center portion representing a primary cannabinoid, and 
the one or more shapes representing additional details of the primary cannabinoid and/or one or more secondary trait of the determined cannabis product, wherein the one or more shapes includes at least two identical polygons or ovals evenly arranged around the center portion, wherein
generating the visual representation includes dynamically updating one or more visual characteristics of the center portion and/or the one or more shapes based on settings of the sliders and the one or more thresholds and/or the one or more conversion mechanisms, wherein the displayed visual representation is dynamically .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.

One piece of pertinent prior art is Perelman et al. (US 2018/0158125) disclosing determining cannabis product based in part on inputted product information using selectors in real time. See at least paragraph [0015], [0016], [0025], [0061], [0077], Fig. 9 & 10. Another piece of pertinent prior art is “This New App Will Change The Way You Buy Cannabis” (Hacienda, Terry, This New App Will Change The Way You Buy Cannabis, 2018, Map 9, The Fresh Toast, pgs. 1-3.) disclosing determining set of visual indicators including one or more shales, a center portion representing a primary cannabinoid and one or more shapes indicating additional traits of cannabis product. See pgs. 1-3. Another piece of pertinent prior art is Giese et al. (US 2018/0284145) disclosing a set of thresholds and conversion mechanisms. See at least paragraph [0077], [0116], [0138], [0160], [0182], [0318], [0351], [0356], [0373], [0388], [0400], Fig. 4A-B, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684